Citation Nr: 1550528	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-06 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to allow for the reopening of service connection for the cause of the Veteran's death. 


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel







INTRODUCTION

The Veteran had Recognized Guerilla Service from December 1944 to February 1946. He died in 1993. The appellant is the Veteran's surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

In February 2014, the appellant requested a hearing before a Veterans Law Judge, seated at the VA Central Office in Washington, DC. The appellant did not appear for a hearing that was scheduled for October 1, 2015. The appellant did not present good cause for the failure to appear, nor did she request that the hearing be rescheduled; therefore, the appeal will be processed as though the request for a hearing had been withdrawn. 38 C.F.R. § 20.702(d) (2015).

The issue of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a March 2001 rating decision, the RO denied service connection for the cause of the Veteran's death because the evidence did not indicate that a service-connected disability was either the principal or a contributory cause of the Veteran's death.  

2. With resolution of the doubt in the appellant's favor and presuming its credibility, the evidence associated with the claims file subsequent to the March 2001 rating decision tends to substantiate  that a disorder related to service caused the Veteran's death. 

CONCLUSIONS OF LAW

1. The March 2011 rating decision denying service connection for the cause of the Veteran's death is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2. The criteria for reopening service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Previously denied claims may be reopened with the submission of new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156. "New" evidence is defined as existing evidence not previously submitted to agency decision makers. "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is "new and material," the credibility of the new evidence must be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied is properly reopened. See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). Accordingly, the Board must initially determine whether there is new and material evidence to reopen a previously denied claim.

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death. 38 C.F.R. § 3.312(a). This determination will be made by exercising sound judgment, without recourse to speculation, after a careful analysis of all the facts and circumstances surrounding the death. Id.  

A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b). A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death. See 38 C.F.R. § 3.312(c).

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).


Analysis

In a March 2001 rating decision, the RO denied service connection for the cause of the Veteran's death. The RO noted that, in a January 1946 service discharge examination report, a service examiner diagnosed the Veteran as having tachycardia. The RO also noted that an official government record, specifically a document from the civil registrar, listed the cause of the Veteran's April 1993 death as "postural pneumonia." The RO found that the evidence did not indicate that a service-connected disability was either the principal or a contributory cause of the Veteran's death. The appellant did not file a statement disagreeing with that decision and it became final.

In a death certificate first filed in November 2014, the Veteran's immediate cause of death is listed as "postural pneumonia" and the secondary cause of death is listed as a "stroke." In a May 2013 statement, the appellant wrote that the tachycardia the Veteran experienced during service caused his fatal stroke. Assuming the credibility of the evidence for the limited purpose of determining whether it is new and material, as is required solely for the purposes of reopening a previously denied claim, the Board finds that the newly submitted evidence is material because it raises a reasonable possibility of substantiating the claim. Therefore, the claim is reopened.






ORDER

New and material evidence having been received, the appeal to reopen the claim of service connection for the cause of the Veteran's death is reopened. 


REMAND

The presumption of credibility that attaches to newly-submitted evidence does not survive reopening of the claim. All appropriate development must be conducted on the merits of the reopened claim and full adjudication must follow. 

The matter has not been developed and it is REMANDED for the following action:

1. Provide the claims file to a qualified examiner to obtain an opinion regarding the etiology of the Veteran's death.  

In reviewing the record, the examiner should note:

a. The January 1946 discharge examination report, diagnosing the Veteran as having tachycardia;

b. The death certificate, 

c. The November 2000 medical certificate, indicating that the Veteran was hospitalized for three days in April 1991 for a cerebrovascular accident (CVA) and hypertension;




d. The November 2000 statement from a private examiner, indicating that the Veteran was bedridden in April 1993 due to a CVA, resulting in postural pneumonia; and

e. The lay statements of record.

Having reviewed the record, the examiner is asked to provide the following opinions:

Did any disorder related to service, to include the tachycardia noted upon the Veteran's discharge from service in 1945:

	(i) play any causal role in his death;

(ii) contributed substantially or materially to the cause of death, aided or lent assistance to the production of death, and/or was casually connected to his death;

(iii) caused debilitating effects and general impairment of health to the extent that he was rendered materially less capable of resisting the effects of his conditions which caused his death (i.e. postural pneumonia and stroke); or




(iv) was of such severity as to have a material influence in accelerating death.

The examiner must provide all opinions requested. The opinions must be fully explained with a complete discussion of the lay and medical evidence and sound medical principles.

A complete explanation for any opinion should be provided. All opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state.

2. After any further development deemed necessary, readjudicate the claim on appeal. If the benefits sought are not fully granted, furnish the appellant a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


